EXHIBIT 10.15

 

FIRST AMENDED AND RESTATED
DEFERRED COMPENSATION PLAN

 

This First Amended and Restated Deferred Compensation Plan is effective as of
the 1st day of February, 2004, by South Dakota Soybean Processors, a South
Dakota limited liability company (“Employer”), for the benefit of a key
employee, Rodney G. Christianson (“Employee”).

 

RECITALS:

 

A.                                   South Dakota Soybean Processors, a South
Dakota cooperative (the “Cooperative”), and Employee executed a Deferred
Compensation Plan effective September 1, 1998. Under the Deferred Compensation
Plan, each Deferred Compensation Unit was equivalent to a share of the
Cooperative’s common stock.

 

B.                                     Pursuant to a Plan of Reorganization
effective July 1, 2002, (“Reorganization”) the Cooperative transferred its
assets and liabilities to South Dakota Soybean Processors, LLC for Capital
Units. The Deferred Compensation Plan was among the items transferred, assigned
and assumed.

 

C.                                     During the Reorganization, the Capital
Units of Employer were distributed to the Cooperative members at the rate of one
(1) Capital Unit for each share of common stock.

 

D.                                    Following the Reorganization, each
Deferred Compensation Unit was equivalent to a single Capital Unit of Employer.

 

E.                                      On July 17, 2003, Employer underwent a
two for one Capital Unit split.

 

F.                                      Employer and Employee mutually desire to
amend the Deferred Compensation Plan to clarify its operation and to enable
Employer to offer Employee additional incentive compensation.

 

NOW, THEREFORE, in consideration of the above recitals and other good and
valuable consideration, the receipt of which is acknowledged, Employer and
Employee amend the Deferred Compensation Plan to read as follows:

 

1.                                       Definitions.  The following terms shall
have these meanings:

 

a.                                       “Additional Compensation Units” shall
mean an amount equal to one Capital Unit of Employer.

 

b.                                      “Capital Unit” shall mean a single Class
A ownership interest in Employer.

 

c.                                       “Deferred Compensation Unit” shall mean
an amount equal to one Capital Unit of Employer.

 

--------------------------------------------------------------------------------


 

d.                                      “Fair Market Value of Deferred
Compensation Units” and “Fair Market Value of Additional Compensation Units”
shall mean amounts computed using the average price of Employer’s Capital Units.
The average price of the Employer’s Capital Units will be calculated from the
Capital Units traded during the most recent three calendar quarters in which any
Capital Units were traded preceding the date of the valuation.

 

e.                                       “Fair Market Value of USSC Compensation
Units” shall mean an amount equal to the book value of USSC’s Compensation Units
as determined by Employer’s independent certified accounting firm under
generally accepted accounting principles in a manner consistent with its regular
bookkeeping practices as of the end of the calendar month preceding the date of
the valuation or, in the event either Employer or Employee disputes that the
book value represents fair market value then the fair market value shall be set
by appraisal. Employer and Employee shall each obtain and pay for an appraisal
of USSC’s stock. If the higher of the two appraised values is within ten percent
(10%) of the lower of the two values, then the fair market value shall be equal
to the average of the two appraised values. If the higher of the two appraised
values is not within ten percent(10%) of the lower of the two values, then a
third appraiser shall be obtained by mutual agreement of Employer and Employee
with the cost being shared equally between them. The agreement of at least two
of the three appraisers shall be the fair market value. If at least two of the
appraisers can not agree on the appraised value, then the three appraised values
shall be added together and divided by three with the result to be the fair
market value.

 

f.                                         “Ledger Account” shall mean the
incentive compensation ledger account in the name of Employee which provides a
record of the number of Deferred Compensation Units, Additional Compensation
Units and USSC Compensation Units awarded to Employee and the number of units
that have vested.

 

g.                                      “Plan” shall mean this First Amended and
Restated Deferred Compensation Plan.

 

h.                                      “USSC Compensation Units” shall mean an
amount equal to one share of the common stock of Urethane Soy Systems Co.
(“USSC”).

 

2.                                       Purpose of Plan. The purpose of the
Plan is to enable Employee to enhance his retirement security and to provide
incentives and rewards to Employee for contributing to the success of Employer
through his invention, ability, industry, loyalty and exceptional service by
making him a participant in that success.

 

3.                                       Number of Units Credited.

 

a.                                       Initial Award. The Cooperative
initially credited the Ledger Account of Employee with thirty thousand (30,000)
Deferred Compensation Units effective September 1, 1998. The thirty thousand
(30,000) Deferred Compensation Units remained in Employee’s Ledger Account after
the Reorganization. Following the Capital Units split by Employer on July 17,
2003, Employee’s Ledger Account contained sixty thousand (60,000) Deferred
Compensation Units.

 

2

--------------------------------------------------------------------------------


 

b.                                      Additional Award. Employer shall credit
Employee’s Ledger Account with thirty thousand (30,000) Additional Compensation
Units effective February 1, 2004. Employer shall also credit Employee’s Ledger
Account with two hundred (200) USSC Compensation Units effective February 1,
2004.

 

c.                                       No Ownership of Capital Units or Stock.
Credits to Employee’s Ledger Account do not give Employee any right, title, or
interest in any actual Capital Units issued by Employer or common shares issued
by USSC.

 

4.                                       Adjustment of Number of Units.

 

a.                                       Capital Unit or Share Split. In the
event of a Capital Unit or a USSC common share split, an appropriate adjustment
shall be made by Employer in the number of Deferred Compensation Units,
Additional Compensation Units or USSC Compensation Units, whichever is
applicable, which may be credited to Employee in the Ledger Account; provided,
however, that Employer shall not be required to establish any fractional units.
In the event a payment is required to purchase split Capital Units or split USSC
common shares, the number of Deferred Compensation Units, Additional
Compensation Units or USSC Compensation Units in the Ledger Account shall be
debited by an amount equivalent to the required payment.

 

b.                                      No Other Credits. The Ledger Account
shall not be credited for any dividends, pool fees, value-added payments or
distributions.

 

c.                                       No Interest. The Ledger Account shall
not accrue interest or be credited with earnings of any kind, other than as
described in paragraph 5 below.

 

5.                                       Adjustment to Ledger Account for
Changes in Fair Market Value. At the end of each fiscal year of Employer, there
shall be credited to or debited from Employee’s Ledger Account an amount equal
to the change in the Fair Market Value from the previous year of the vested
Deferred Compensation Units, vested Additional Compensation Units, and the
vested USSC Compensation Units.

 

6.                                       Vesting.

 

a.                                       Vesting of Initial Award. The Deferred
Compensation Units initially credited to Employee’s Ledger Account vested
according to the following schedule:

 

Date

 

Vested Percentage
of Deferred Compensation Units

 

 

 

 

 

September 1, 1999

 

33 1/3

%

 

 

 

 

September 1, 2000

 

33 1/3

%

 

 

 

 

September 1, 2001

 

33 1/3

%

 

3

--------------------------------------------------------------------------------


 

These Deferred Compensation Units were fully vested at the time of the
Reorganization. Following the Reorganization, Employee’s Ledger Account
contained thirty thousand (30,000) Deferred Compensation Units equal to an
equivalent amount of Employer’s Capital Units. Following the Capital Unit split
by Employer on July 17, 2003, Employee’s Ledger Account contained sixty thousand
(60,000) fully vested Deferred Compensation Units.

 

b.                                      Vesting of Additional Award. The
Additional Compensation Units and USSC Compensation Units credited to Employee’s
Account pursuant to the terms of this Plan shall vest pursuant to the following
schedule:

 

Date

 

Vested Percentage
of Additional Compensation Units
and USSC Compensation Units

 

 

 

 

 

February 1, 2006

 

50

%

 

 

 

 

February 1, 2008

 

50

%

 

c.                                       Conditions. Vesting shall occur only
if, on the date of vesting, Employee has continuously been an employee of
Employer since the date of the award. A leave of absence, unless otherwise
determined by Employer, shall not constitute a cessation of employment.

 

7.                                       Payment of Benefits.

 

a.                                       Retirement. If Employee’s employment is
terminated on or after his sixty-fifth (65th) birthday, Employer shall pay to
him in five (5) substantially equal annual installments, an amount equal to the
Fair Market Value of the Deferred Compensation Units, the Additional
Compensation Units, and the Fair Market Value of the USSC Compensation Units
standing to his credit and that have vested in the Ledger Account. If Employee
should die on or after his sixty-fifth (65th) birthday but before the five (5)
annual payments are made, the unpaid balance shall continue to be paid in
installments for the unexpired portion of the five (5) year term.

 

b.                                      Termination of Employment. If Employee’s
employment is terminated for any reason other than death or disability, the Fair
Market Value of the Deferred Compensation Units and the Additional Compensation
Units, and the Fair Market Value of the USSC Compensation Units standing to his
credit and that have vested in the Ledger Account shall be paid in five (5)
substantially equal annual installments.

 

c.                                       Disability or Death. If Employee’s
employment is terminated because of disability or death before he has reached
the age of sixty-five (65) and while he is still in Employer’s employ, Employer
shall make five (5) substantially equal annual payments to him (in the event of
his disability) or to his estate (in the event of his death) equal to the Fair
Market Value of the Deferred Compensation Units and the Additional Compensation

 

4

--------------------------------------------------------------------------------


 

Units, and the Fair Market Value of the USSC Compensation Units standing to his
credit and that have vested in the Ledger Account.

 

d.                                      Disability Determination. Employee shall
be deemed to have become disabled for purposes of paragraph 6(c) if Employer
shall find, on the basis of medical evidence satisfactory to it in its sole
discretion, that Employee is so mentally or physically disabled as to be unable
to fulfill and perform the duties of his position with Employer and that such
disability is likely permanent.

 

e.                                       Payment Commencement Date. The
installment payments to be made to Employee under paragraph 7(a) shall commence
on the later of the first day of the month following the date on which Employee
shall have reached the age of sixty-five (65), or the first day of the month
following the date that the Fair Market Value of the USSC Compensation Units is
determined. The installment payments to be made to Employee under paragraphs
7(b) and 7(c) shall commence on the later of the first day of the calendar year
following the date of employment termination, death, or determination of
disability, but in no event earlier than three (3) months after such event, or
the first day of the month following the date that the Fair Market Value of the
USSC Compensation Units is determined.

 

f.                                         Option to Accelerate Payments.
Notwithstanding anything to the contrary in this paragraph, Employer may in its
sole discretion discharge its entire obligation to pay Employee benefits under
this Plan by transferring to Employee at any time prior to the due date of any
installment payment any amounts credited to him in the Ledger Account that have
vested.

 

g.                                      Interest and Deductions. No interest
shall be payable on any sums owing to Employee under this Plan. Any such
payments under this paragraph 6 shall be reduced by any amounts required by law
to be withheld by Employer.

 

8.                                       Non-Alienation of Benefits. No right or
benefit or payment under this Plan shall be subject to anticipation, sale,
assignment, pledge, encumbrance, or charge, and any attempt to anticipate, sell,
assign, pledge, encumber, or charge the same shall be void. No right or benefit
or payment under this Agreement shall in any manner be liable for or subject to
the debts, contracts, liabilities, or torts of the person entitled to such
benefits. If Employee should become bankrupt or attempt to anticipate, alienate,
sell, assign, pledge, encumber, or charge any right or benefit or payment
hereunder, then such right or benefit or payment shall, in the sole discretion
of Employer, terminate.

 

9.                                       No Trust. Nothing contained in this
Plan and no action taken pursuant to the provisions of this Plan shall create or
construe to create a trust of any kind, or fiduciary relationship between
Employer and Employee, his designated beneficiary or any other person.

 

10.                                 Employer’s Powers and Liabilities. Employer
shall have power and authority to interpret and administer this Plan. Employer’s
interpretations and construction of any provision or action taken under this
Plan, including any calculation of the Fair Market Value of the Deferred
Compensation Units, Additional Compensation Units, or the USSC Compensation
Units shall be binding and conclusive on all persons for all purposes. Neither
Employer, its

 

5

--------------------------------------------------------------------------------


 

directors, officers, agents or employees shall be liable to any person for any
action taken or admitted in connection with the interpretation and
administration of this Plan unless attributable to Employer’s willful conduct or
lack of good faith.

 

11.                                 Amendment or Termination of Plan. Employer
may amend or terminate this Plan at any time, however, any such amendment or
termination shall not affect the right of Employee to awards previously made or
the right of Employee to the Fair Market Value of the Deferred Compensation, the
Additional Compensation Units or the USSC Compensation Units standing to his
credit in the Ledger Account that have vested at the time of such amendment or
termination.

 

12.                                 No Employment Contract. Nothing contained in
this Plan shall be construed as giving Employee the right to be retained in the
employ of Employer, nor shall it limit or restrict the right of Employer to
terminate the employment of any Employee with or without cause.

 

13.                                 Benefits Not Funded. Employee’s interest in
the Plan is an unsecured claim against the general assets of Employer and
neither Employee or any beneficiary has any right against the Ledger Account
until the Plan has distributed the benefit. All amounts credited to Employee’s
Ledger account are the general assets of Employer and may be disposed of and
used by Employer as it determines.

 

14.                                 Governing Law. This Plan shall be construed
in accordance with and governed by the laws of the State of South Dakota.

 

15.                                 Compliance With Code. Employer intends that
this Plan comply with the provisions of the Internal Revenue Code of 1986, as
amended, and regulations in effect at the time of its execution. If, at a later
date, the laws of the United States or the State of South Dakota are construed
in such a way as to make this Plan null and void, it shall be given effect in a
manner that shall best carry out the parties’ purposes and intentions.

 

16.                                 Dispute Resolution. All disputes between
Employer and Employee arising out of or relating to this Agreement shall be
exclusively and finally resolved through the dispute resolution process set
forth in Exhibit A attached to the Employee’s Employment Agreement dated
effective the same date as this Plan.

 

IN WITNESS WHEREOF, the parties have executed this First Amended and Restated
Deferred Compensation Plan effective the date first stated above.

 

 

SOUTH DAKOTA SOYBEAN PROCESSORS

 

 

 

 

 

By

/s/ Paul Casper

 

 

 

Its

President

 

 

 

 

 

 

 

/s/ Rodney G. Christianson

 

 

 

Rodney G. Christianson

 

 

6

--------------------------------------------------------------------------------